     Case 2:19-cv-01556-TLN-DB Document 13 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHANDRA KISHOR,                                   No. 2:19-cv-01556-TLN-DB
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 1999 conviction in the Sacramento

19   Superior Court. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 21, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Petitioner and which contained notice to Petitioner that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 10.)

24   Petitioner requested and was granted a sixty-day extension of time to file objections. (ECF Nos.

25   11, 12.) However, those sixty days have passed, and Petitioner has not filed objections to the

26   findings and recommendations.

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-01556-TLN-DB Document 13 Filed 05/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed January 21, 2020, are adopted in full;

 3          2. The petition is DISMISSED without prejudice because it is premised on an

 4   unauthorized successive petition for writ of habeas corpus under 28 U.S.C. § 2254; and

 5          3. The Clerk of the Court is directed to close this case.

 6   DATED: May 11, 2020

 7

 8

 9                                                          Troy L. Nunley
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
